Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-22-00160-CV

                    IN RE FIRE ALARM SERVICES, INC. and Cosme Alvizo

                                     Original Mandamus Proceeding 1

Opinion by:       Liza A. Rodriguez, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: July 20, 2022

PETITION FOR WRIT OF MANDAMUS CONDITIONALLY GRANTED

           Relators Fire Alarm Control Services, Inc. (“Fire Alarm”) and Cosme Alvizo have filed a

petition for writ of mandamus, complaining of the trial court’s order excluding testimony of their

expert witness. We conditionally grant the petition for writ of mandamus.

                                               BACKGROUND

           On June 14, 2017, Orlando Lopez’s vehicle was rear-ended by Cosme Alvizo, who was

driving a work vehicle (a 1/2 ton Chevrolet pick-up truck) for Fire Alarm. Lopez brought a

personal injury lawsuit against Alvizo and Fire Alarm, alleging that Alvizo, while in the course

and scope of his employment, was negligent, negligent per se, and grossly negligent in his

operation of his work vehicle. Further, Lopez alleged direct liability theories against Fire Alarm,


1
 This proceeding arises out of Cause No. 2018-CI-00850, styled Orlando Lopez v. Fire Alarm Control Services, Inc.
and Cosme Alvizo, pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Tina Torres
presiding.
                                                                                      04-22-00160-CV


including negligent hiring and supervision; negligent entrustment; negligent training and

supervision; negligent retention; and “encouraging and allowing distraction of its driver.” Lopez

also alleged that Fire Alarm’s conduct was itself grossly negligent.

       In response to the lawsuit, Fire Alarm and Alvizo filed a “Stipulation to Liability” in which

Alvizo stipulated that he “is legally responsible for causing the occurrence in question” and that

“he was negligent in the operation of his vehicle, specifically for driver inattention.” Fire Alarm

stipulated that it was liable for Alvizo’s negligence under the theory of respondeat superior.

However, both Fire Alarm and Alvizo denied any liability for gross negligence.

       Fire Alarm and Alvizo then designated expert Jimmy Sill, “a retained expert in the area of

transportation safety and compliance and fleet safety.” They stated Sill is “expected to testify

concerning fleet safety in the trucking industry and more specifically the safety compliance of

Defendants.” Sill “will also testify as to his qualifications and may also provide rebuttal testimony

regarding any testimony offered by the Plaintiff or others on matters within the scope of his

expertise.” They attached to their designation Sill’s expert report and curriculum vitae.

       Sill’s deposition was scheduled by agreement of the parties for January 13, 2022. However,

before the deposition, Lopez filed a motion to exclude Sill’s expert testimony, arguing that Sill’s

opinions as contained in his expert report “are conclusory and are not based on a reliable

foundation.” In response, Fire Alarm and Alvizo emphasized that Sill has been “a Certified

Director of Safety for over seventeen years and has numerous certifications relevant to

transportation safety and compliance.” They explained that Lopez had alleged various direct

theories of negligence against Fire Alarm and that Sill offered the following opinions in his report:

(1) Fire Alarm met or exceeded standards applicable to ground transportation through policy,

training and the management of technicians who were issued a company vehicle: (2) Fire Alarm

met its duty in training Alvizo; (3) Fire Alarm owed a duty to the general public to not entrust


                                                -2-
                                                                                      04-22-00160-CV


unsafe and dangerous employees behind a company vehicle and Fire Alarm met this duty; (4) Fire

Alarm met its duty in hiring Alvizo; (5) Fire Alarm owed a duty to formulate, institute, and

implement appropriate hiring, supervision, training, and retention procedures in order to keep the

public safe, and Fire Alarm met or exceeded this standard; and (6) but for the independent and

careless actions of Alvizo, this accident would not have occurred. At the hearing on Lopez’s

motion to exclude, Fire Alarm and Alvizo explained that Sill’s deposition had not yet occurred

and was scheduled for January 13, 2022, and that the motion was premature. They also explained

that an expert can rely on disputed facts.

       Although the hearing occurred on December 15, 2021, the trial court did not sign an order

granting the motion to exclude Sill’s testimony until March 15, 2022. Between the time of the

hearing and the signing of the order, Fire Alarm and Alvizo noticed Sill’s deposition for February

18, 2022. Lopez filed a motion to quash the deposition, and the trial court granted the motion. Trial

was set for April 18, 2022.

       Fire Alarm and Alvizo then filed this petition for writ of mandamus and an emergency

motion seeking a stay of their trial setting. We granted the motion and stayed the trial setting

pending resolution of this mandamus proceeding.

                                             MANDAMUS

       A. Standard of Review

       Mandamus is an extraordinary remedy that will issue only to correct a clear abuse of

discretion when there is no other adequate remedy at law. In re Sw. Bell Tel. Co., 235 S.W.3d 619,

623 (Tex. 2007) (orig. proceeding).

       B. Abuse of Discretion

       Fire Alarm and Alvizo argue the trial court abused its discretion in granting Lopez’s motion

to exclude Sill’s expert testimony pursuant to Texas Rule of Evidence 702. Lopez’s motion to


                                                -3-
                                                                                       04-22-00160-CV


exclude contended that Sill’s opinions as contained in his expert report had no reliable foundation

and were conclusory. Under Rule 702 of the Texas Rules of Evidence, a qualified expert may offer

opinion testimony if that testimony is both relevant and based on a reliable foundation. E.I. du

Pont de Nemours & Co. v. Robinson, 923 S.W.2d 549, 558 (Tex. 1995); see also TEX. R. EVID.

702. “To be relevant, the expert’s opinion must be based on the facts; to be reliable, the opinion

must be based on sound reasoning and methodology.” State v. Cent. Expressway Sign Assocs., 302

S.W.3d 866, 870 (Tex. 2009). Further, “[c]onclusory or speculative opinion testimony is not

relevant evidence because it does not tend to make the existence of material facts more probable

or less probable.” Whirlpool Corp. v. Camacho, 298 S.W.3d 631, 637 (Tex. 2009) “We review a

trial court’s determination that a witness’s testimony is unreliable for an abuse of discretion.” Cent.

Expressway, 302 S.W.3d at 870. “A trial court abuses its discretion in excluding expert testimony

if the testimony is relevant to the issues in the case and is based on a reliable foundation.” Id.

       In his motion to exclude Sill’s expert testimony, Lopez argued that Sill’s opinions had no

reliable foundation because “[n]otably absent from his report is any reference to a specific standard

Sill believes applies to [Fire Alarm] that [Fire Alarm] adopted and enforced.” Lopez also argued

that Sill’s opinions were conclusory because Sill stated Fire Alarm “complied with industry

standards in screening, hiring, and training” without providing facts to support his assertion.

Further, Lopez argues the facts Sill did include were not supported by the depositions and

documents he reviewed.

       In response, Fire Alarm points out that an expert’s testimony may rely on disputed facts.

See Caffe Ribs, Inc. v. State, 487 S.W.3d 137, 144 (Tex. 2016) (“When an expert’s opinion is

predicated on a particular set of facts, those facts need not be undisputed. An expert’s opinion is

only unreliable if it is contrary to actual, undisputed facts.”) (citation omitted). Fire Alarm

emphasizes that Sill’s expert report should be construed as a whole document, and contends that


                                                 -4-
                                                                                      04-22-00160-CV


Lopez selectively chooses sentences in arguing Sill’s expert report is conclusory and certain

deposition testimony in arguing Sill’s report is not supported by evidence.

       “An expert may base an opinion on facts or data in the case that the expert has been made

aware of, reviewed, or personally observed.” TEX. R. EVID. 703. “The weakness of facts in support

of an expert’s opinion generally go to the weight of the testimony rather than its admissibility.” In

re Payne, 605 S.W.3d 240, 246 (Tex. App.—San Antonio 2020, orig. proceeding) (citation

omitted).

       We have reviewed Sill’s expert report and construe it as a whole document. Sill’s report

listed the specific industry and governmental standards upon which his opinions rely. He further

explains that of the materials he reviewed, the following “are most specific and authoritative to”

his report: (1) American National Standards Institute (ANSI) Publication AN-Z15.1-2012, Safe

Practices for Motor Vehicle Operations; (2) American Society of Safety Engineers (ASSE), Safe

Practices for Motor Vehicle Operations-Technical Update ASSE Brief (ANSI/ASSE 15.1.-2012);

(3) Federal Motor Carrier Safety Administration website; Occupational Health and Safety

Administration (OSHA), General Duty Clause of the Occupational Safety and Health Act; (4)

Department of Motor Vehicles, U.S. Road Rules 2019; and (5) National Highway Transportation

Safety Administration, Rules of the Road-Speeding 2019.

       In his report, Sill also listed the specific thirty-two documents he relied upon in

understanding the facts of this case, including depositions and expert reports. He further listed

internal documents from Fire Alarm he reviewed, including the following: Employee Handbook;

Drug & Alcohol Policy; “Safety Meeting Sign-in Sheets for 2015-2018”; email responses from

Fire Alarm’s insurance general agency Insperity regarding driver history for 2014; calendar for

work assignments on June 14, 2017; Safety Notebook 2016/2017; meeting agendas for 2014-2017;




                                                -5-
                                                                                      04-22-00160-CV


Alvizo’s personnel file; Alvizo’s time sheet records and background check; maintenance records

on 2013 Chevy Silverado driven by Alvizo; and a photo of Fire Alarm’s safety poster.

       Sill’s report then explained the facts of the case, which he clearly based on his review of

the above documentation. Sill then explained Fire Alarm’s duties owed to others, explaining that

he specifically relied on the Texas Administrative Code, ANSI Publication Z15.1-2012, and the

National Highway Transportation Safety Administration’s “Rules of the Road.” Sill then stated

that Fire Alarm had policies, procedures, and programs in place “to promote a safe working

environment for their employees and the general public.” While Lopez argues this statement in

Sill’s report is conclusory, in reading Sill’s expert report as a whole document, this statement is

clearly referring to the internal Fire Alarm documents Sill reviewed.

       Similarly, other statements in Sill’s report are not conclusory when his report is read as a

whole document. For example, Sill discussed in his report the safety training platform provided by

Fire Alarm’s insurance general agency Insperity and the fact that Fire Alarm made it mandatory

for its employees to attend the trainings. He also discussed Fire Alarm’s maintenance and

inspection program for their commercial non-fleet vehicles (like the one Alvizo was driving) and

that “[e]mployees who used them were required to provide written documentation of inspections

and repairs or request for repair to be made periodically.” These are clearly referring to policies

and procedures Fire Alarm had in place.

       While Lopez selectively points to certain sentences in Sill’s report and argues his opinions

are either conclusory or without foundation, when Sill’s report is read as a whole document, it

sufficiently provides a factual basis and reliable foundation for Sill’s opinions. Thus, the arguments

brought by Lopez relate to the weight of Sill’s testimony, and not to its admissibility, and should

be brought through cross-examination. See Gammill v. Jack Williams Chevrolet, Inc., 972 S.W.2d

713, 728 (Tex. 1998) (noting that, although the trial court has a threshold responsibility to ensure


                                                 -6-
                                                                                      04-22-00160-CV


that an expert’s opinion is both reliable and relevant, that “gatekeeping function under Rule 702

does not supplant cross-examination as ‘the traditional and appropriate means of attacking shaky

but admissible evidence’”); see also Ford Motor Co. v. Ledesma, 242 S.W.3d 32, 40-41 (Tex.

2007) (holding party’s complaints that opposing expert’s testimony did not consider all relevant

facts “go to its weight, not its admissibility”). Based on this mandamus record, we conclude the

trial court abused its discretion in excluding Sill’s testimony.

       C. Adequate Remedy by Appeal

       We next turn to whether Fire Alarm and Alvizo have an adequate remedy by appeal.

Although Fire Alarm and Alvizo have the right to appeal the trial court’s ruling after a trial on the

merits, they have “no adequate remedy at law” if their ability to present a viable claim or defense

at trial is vitiated or severely compromised by the trial court’s discovery error. See In re Garza,

544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (“The second requirement—appeal is an

adequate remedy—is fulfilled where a party’s ability to present a viable claim or defense at trial is

either completely vitiated or severely compromised.”); In re Marshall, 617 S.W.3d 670, 673 (Tex.

App.—San Antonio 2021, orig. proceeding) (same).

       Fire Alarm and Alvizo emphasize that Lopez has designated a fleet expert to testify at trial.

According to Fire Alarm and Alvizo, because the trial court struck their sole expert on fleet safety

and safety compliance and set the case for trial so that they would not have time to designate

another fleet expert, the trial court severely comprised their defense of Lopez’s gross negligence

claims against them. We agree with Fire Alarm and Alvizo. Under the circumstances presented in

this mandamus proceeding, we conclude Fire Alarm and Alvizo did not have an adequate remedy

by appeal. See In re Kings Ridge Homeowners Ass’n, 303 S.W.3d 773, 785-86 (Tex. App.—Fort

Worth 2009, orig. proceeding) (holding no adequate remedy by appeal because exclusion of expert

testimony prevented the relator’s ability to try his lawsuit).


                                                 -7-
                                                                                    04-22-00160-CV


                                          CONCLUSION

       We hold the trial court abused its discretion by excluding the expert testimony of Jimmy

Sill and the relators had no adequate remedy by appeal. We therefore conditionally grant the

petition for writ of mandamus and direct the trial court, within fifteen days from the date of this

opinion, to vacate its March 15, 2022 order excluding the expert testimony of Jimmy Sill.


                                                 Liza A. Rodriguez, Justice




                                               -8-